





Exhibit 10.1




Wausau Paper Corp.

2014 Equity Incentive Compensation Plan







Under the 2014 Equity Incentive Compensation Plan, grants of performance units
were made to our named executive officers as an equity performance incentive.
 Named executive officers received a grant of performance units equal to a
specified percentage of base salary.  These performance units may vest and be
converted to a right to receive common stock (or, in the Compensation
Committee’s discretion, cash with an equivalent value) based on (1) continuous
employment with the Company (in the same position or in a position with greater
authority) through January 3, 2015; and (2) the Company’s achieving levels of
Return on Capital Employed (“ROCE”) ranging from 5% ROCE to 15% ROCE for the
year ended December 31, 2014.  For purposes of this plan, ROCE is determined by
adjusting for extraordinary items, which may include, for example, one-time or
incremental expenses associated with certain major capital projects or other
similar items.  ROCE is calculated after incentive compensation expenses have
been included.  Grant recipients will not receive any vested award if earnings
are at the bottom of the targeted range of ROCE (i.e., 5%), and the number of
shares of common stock or cash awarded will increase on a pro rata basis to the
maximum potential award if ROCE is at the top of the targeted range (i.e., 15%).




The maximum potential award for the Chief Executive Officer, Chief Financial
Officer, and our Senior Vice President & General Manager is shown in the table
below.




 

Maximum Opportunity

 

 

Chief Executive Officer

43,755

 

 

 

 

Chief Financial Officer

15,979

 

 

 

 

Senior Vice President & General Manager

15,979

 












